USCA4 Appeal: 21-1420      Doc: 24         Filed: 10/14/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1420


        PIYUSH KUMAR AMRITBHAI PATEL; USHA PIYUSH KUMAR PATEL,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: September 16, 2022                                 Decided: October 14, 2022


        Before QUATTLEBAUM and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Stuart Altman, LAW OFFICE OF STUART ALTMAN, New York, New
        York, for Petitioners. Brian Boynton, Acting Assistant Attorney General, Jessica E. Burns,
        Senior Litigation Counsel, Scott M. Marconda, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1420      Doc: 24         Filed: 10/14/2022      Pg: 2 of 2




        PER CURIAM:

               Piyush Kumar Amritbhai Patel and his wife, Usha Piyush Kumar Patel, both natives

        and citizens of India, petition for review of an order of the Board of Immigration Appeals

        (Board) dismissing their appeal from the Immigration Judge’s decision denying their

        applications for asylum, withholding of removal, and protection under the Convention

        Against Torture. After thoroughly reviewing the record, we are satisfied that the evidence

        does not compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

        § 1252(b)(4)(B), and that substantial evidence supports the denial of relief, see INS v.

        Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for review

        for the reasons stated by the Board. In re Patel (B.I.A. Apr. 7, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2